Citation Nr: 1137047	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to January 2008.  His period of service was uncharacterized.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The record reflects that the Veteran requested a personal hearing before a member of the Board to be held at the RO, on his June 2009 VA Form 9.  In June 2011, the Veteran presented hearing testimony at the RO before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, under VA laws and regulations, and for benefits purposes, a veteran is a person who served in the active military and who was discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. 
§ 5303 (West 2002); 38 C.F.R. § 3.12(a) (2010).

The DD Form 214 shows that the Veteran had an uncharacterized entry level separation.  Thus, while the narrative reason for his separation is fraudulent entry into military service, his separation is considered to be under conditions other than dishonorable under VA regulation.  See 38 C.F.R. § 3.12(k)(1).  Consequently, the Veteran is not barred from receiving VA benefits should the evidence show that he has a disability as a result of an injury or disease incurred in or aggravated by service.

In this case, the Veteran contends that he has a current left knee disorder as a result of injury sustained during his period of active military service.  At the Board hearing, the Veteran testified that he fell and injured his knee when he jumped over a bucket that had been kicked by his drill instructor while mopping the deck in service.  See hearing transcript, p. 3-4.  The Veteran also asserts that, despite an injury of the left knee prior to service and the fact that the Marine Corps found that he had fraudulently entered service because he had not disclosed a prior left knee disorder at entry, the presumption of soundness applies because he had three examinations of the knee showing that it was sufficiently repaired or healed for service in the Marines.  See hearing transcript, p. 4.  

To establish entitlement to service connection, there must be: (1) a current disability; (2) medical or lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records show that he was evaluated on several occasions for left knee pain during his period of service.  The Board notes that the Veteran underwent his enlistment examination in June 2006 and, at that time, his lower extremities were clinically evaluated as normal.  The Veteran had a delayed enlistment and did not enter active service until November 2007.  It does not appear that another examination was performed at service entrance.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board notes that there is conflicting evidence of record regarding whether the Veteran had a left knee disorder that existed prior to service.  

As stated above, the Veteran has asserted that the left knee injury suffered prior to service had healed and there was no pre-existing left knee disorder at service entrance.  There is also a July 2007 private treatment note wherein it is noted that the Veteran presented for follow-up regarding his left knee, which was feeling better.  An assessment of "sprained [left] knee, resolved" is noted, and the physician, Dr. S.K.M., wrote that the Veteran was released to go back to work.    

However, it is notable that, on November 27, 2007, the day after service entrance, the Veteran reported that he had suffered a left knee dislocation six weeks ago with pain.  He was recommended to begin basic training at that time.  On the following day, the Veteran reported that he had suffered three patella dislocations over the past year and complained of associated instability with movement of the knee.  X-rays of the knee were ordered and, a December 2007 treatment note, reveals that x-ray results showed no fracture or dislocation and an indistinctness of the patellar tendon suggestive of prior injury.  Due to the Veteran's persistent left knee pain status post three patellar dislocations, which was found to have existed prior to entrance, it was recommended that the Veteran be separated from service with an administrative entry level separation on the basis that his condition rendered him "not physically qualified" for service and was unlikely to change if he was retained.   

The Board observes that the Veteran underwent a medical examination in connection with his claim in October 2008.  The examiner diagnosed the Veteran with abnormal patellar tracking of the left knee with associated patellar dislocation of the left knee at that time.  However, the examiner did not have access to the Veteran's claims folder or provide an opinion addressing whether the Veteran's left knee disorder was etiologically related to service on either a causation or aggravation basis.  For these reasons, the Board finds that the October 2008 VA medical examination report is inadequate for deciding this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Thus, in consideration of the foregoing, the Board finds that a remand for a medical nexus opinion based on review of the claims folder is warranted in connection with the current claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Further, as stated above, the Veteran has provided a private treatment record dated July 2, 2007 pertaining to treatment for his left knee received prior to service from Dr. S.K.M.  He has also stated that he had been told by his physician that his left knee had healed and received a statement from his physician prior to service that his knee was "okay."  See hearing transcript, p. 3, 8.  However, no records aside from the one mentioned above pertaining to any treatment the Veteran received for his left knee prior to service are in the claims folder.  In order to have a more accurate picture of the Veteran's medical history pertaining to the left knee prior to service and a complete record on which to evaluate the Veteran's claim, the Veteran should again be asked to submit a VA Form 21-4142, Authorization and Consent to Release Information form, for the private treatment he received from Dr. S.K.M. or any other private medical facility or physician for his left knee prior to service.  After receiving the appropriate authorization and consent from the Veteran, those records should be obtained and associated with the claims folder.  38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any treatment he has received from Dr. S.K.M., or any other medical physician or facility, for left knee problems prior to service entry.  After obtaining a completed VA Form 21-4142 from the Veteran, attempt to obtain any pertinent medical records.  Any documents received by VA should be associated with the claims folder.  Any negative responses should be properly documented in the claims file, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After #1 has been accomplished, obtain a supplemental medical opinion from an appropriate medical professional addressing the nature and etiology of the Veteran's claimed left knee disorder.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, to include the prior examination report, the examiner/reviewer should identify the appropriate diagnosis or diagnoses for any left knee disorder which has been demonstrated by the Veteran since filing his claim in July 2008.  

b.  Based on review of the claims folder, to include the prior examination report, the examiner/reviewer should state, for each diagnosis of a left knee disorder, whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if it did, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that any increase in severity of symptoms during service represented mere natural progression of the pre-existing disorder, as opposed to an aggravation of the disorder.  Please specify the evidence and medical principles considered in arriving at the conclusion.     

c.  If the examiner/reviewer believes that the Veteran has a left knee disorder which was not present at entrance into service, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the identified left knee disorder was initially manifested in, or caused by, service; or whether such a relationship to service or initial chronic manifestation within service is unlikely (i.e., less than a 50-50 probability.)

d.  The examiner/reviewer should discuss evidence contained in the Veteran's STRs, post-service lay and medical evidence, prior examination reports, and any relevant medical principles in support of his or her conclusions.  The examiner must also confirm that the claims folder was reviewed.    

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

g.  Note:  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

h.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  If the examiner/reviewer indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's unemployability; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  

3.   After the above development has been accomplished to the extent possible, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


